—Determination of respondent Police Commissioner dated January 3, 1995, finding petitioners guilty of various departmental charges and specifications and imposing penalties short of dismissal, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this *234Court by order of the Supreme Court, New York County [Ira Gammerman, J.], entered June 15, 1995) is dismissed, without costs.
The determinations were based on substantial evidence. The record, when viewed as a whole, established such relevant proof as a reasonable mind may accept as adequate to support the determination that petitioners were guilty of the offenses charged (300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176, 180). Petitioners’ attempts to portray various acts of misconduct as justifiable are without merit. Specifically, none of the petitioners had authority to take it upon themselves to intervene in a landlord-tenant dispute nor to provide additional police protection to a bagel store. Concur—Sullivan, J. P., Ellerin, Ross, Williams and Andrias, JJ.